ORDER FINDING CONTEMPT AND IMPOSING FINE

On March 22, 2006, the Indiana Supreme Court Commission for Continuing Legal Education, filed its Verified Information and Motion for Order to Show Cause Why Respondent Should Not be Held in Contempt of Court. On April 12, 2006, respondent filed his Verified Answer and Motion for Judgment on Pleadings.
And this Court, being duly advised, now finds respondent guilty of indirect criminal contempt of this Court by his continued representation of a client despite his suspension on June 2, 2006 for failing to comply with Continuing Legal Education Requirements. Ind. Admission and Discipline Rule 29 § 3.
IT IS, THEREFORE, ORDERED that, the respondent, David Albert Federico, is hereby fined in the amount of $600.00 for his contempt of this Court, which he is ordered to pay to the Clerk of this Court on or before July 28, 2006.
The Clerk of this Court is directed to send copies of this Order to the respondent, to the Indiana Supreme Court Commission for Continuing Legal Education and its attorney, to the West Group for publication, and to all other entities as provided in Admis.Disc.R. 23 § 3(d).
Costs of this proceeding are assessed against the respondent.
SHEPARD, C.J. and DICKSON, SULLIVAN and RUCKER, JJ., concur.
BOEHM J., concurs in the finding of contempt, but would issue a public reprimand.